DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-12 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 contains the limitation 
wherein in the step of selecting, the evaluation algorithm, in which at least one environment parameter allocated to the selected evaluation algorithm corresponds to the current environment parameter, is selected from the plurality of available evaluation algorithms.  
However, the environment parameter has already been described as “a current environment parameter” in claim 1 (2nd clause) and the evaluation algorithm is selected (3rd clause) “from the plurality of available evaluation algorithms for evaluating the sensor data of the vehicle using the current environment parameter”, which is the same as the above.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 10-12 are rejected under 35 U.S.C. 101 because they are directed toward abstract ideas without significantly more. 
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter (hereinafter referred to as the 2019 PEG).  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
	Claims 1-3, 10-12 are directed toward apparatuses and methods and, therefore, fall within one of the four statutory categories of invention.  However, claims 1-3, 10-12 clearly do not meet the three-prong test for patentability set forth in the 2019 PEG.
	With regard to the first prong, whether a claim recites a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s independent claims (1, 11, 12) are directed toward reading in a signal and selecting an evaluation algorithm to process said signal from a plurality of available evaluation algorithms. Due to the expansively broad nature of the claims, this encompass “mental processes” which could be done by a human. The claims end with the selection of the evaluation algorithm, with nothing carried out further involving the actual activity of the algorithm on the sensor signal. The dependent claims (2-3) either repeat the same or merely recite further limitations regarding the type of sensor from which the signal arises, such as involving weather or driving, but do not add anything that removes the claimed subject matter from “mental processes” or “certain methods of organizing human activity”.  Dependent claim 10 adds reading in from elsewhere at least one of the evaluation algorithms, but this can be considered insignificant extra-solution activity (see below)
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims 1-3, 10-12 do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  Notably, the claims do not provide any limitations regarding a specific application or use, outside of stating that the sensor involved is “a vehicle sensor”.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Rather, they are implemented using merely a processor and computer readable storage.  There is no transformation or reduction of a particular article to a different state or thing.  Lastly, there are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
In claim 10, the step of reading from claim 1 is now further defined by at least one of the evaluation algorithms being read in from a vehicle-external device.  The specification also mentions a case where the algorithms are learned in a Cloud and are then transmitted via a Car-to-X communications link. The question is whether the activity is insignificant extra-solution activity.  The storage of the algorithms outside the vehicle rather than on board the vehicle does not add anything in particular and the moving of the chosen algorithm on board is no more than well-understood, routine, conventional activity in the field. For claim 11, the abstract idea in Applicant’s claims are implemented on a “control unit”. The additional elements of a control unit remain general; the specification on page 8 describes the control unit as having at least one processing unit, at least one memory unit, at least one interface with a sensor, and at least one communications interface. As it stands, nothing distinguishes the above from any other generic computer.  It can clearly be seen that the abstract idea(s) are merely implemented on a computer.  In addition, the processor in this case does not link the use of the abstract idea(s) to a particular technological environment or field of use, much less “generally link the use…to a particular technological environment or field of use”.  For claim 12, the only new element is “a non-transitory machine-readable memory medium on which is stored a computer program.” The specification on page 9 does not further distinguish the medium beyond a generic description which could be use to describe any non-transitory machine-readable memory medium. Therefore, with regard to whether the abstract idea has been integrated into a practical application, the answer is clearly no.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of a computer to implement the above recited abstract idea(s), with nothing more, is a well-understood, routine and conventional activity.
Thus, since claims 1-3, 10-12 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are clearly directed toward non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 11 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by WO 2017/174228 A1 (Milenz et al., hence Milenz).
As for claim 1, Milenz teaches a method for determining an evaluation algorithm from a plurality of available evaluation algorithms for processing of sensor data of a vehicle sensor of a vehicle, ("...a method for determining a pose of a vehicle...at least one detection algorithm for processing the landmark data of certain landmark types (10, 11) is selected and used as a function of environmental influences." (abstract)) the method comprising the following steps:
reading in an environment signal which represents a current environment parameter: (i) acquired by a sensor unit using at least the vehicle sensor and/or (ii) received via a communications interface; and selecting the evaluation algorithm from the plurality of available evaluation algorithms for evaluating the sensor data of the vehicle using the current environment parameter. ("The environmental influences are detected by means of environmental sensors of the vehicle and are sent to the vehicle control system transmitted." pg. 3. The environmental influences are used to determine whether a particular landmark type is detectable or not (pg. 3). Based on what landmark types are detectable, different detection algorithms are selected and used: "The invention includes the technical teaching that, depending on environmental influences, at least one detection algorithm for processing the landmark data of certain landmark types is selected and used." (pg. 3, underlining added))
As for claim 2, Milenz also teaches wherein in the step of reading in, the environment signal representing the current environment parameter is read in, the current environment parameter representing a driving parameter, and/or a weather parameter, and/or a traffic parameter, and/or a sensor-specific environment parameter. ("The environmental influences are formed, for example, by the weather, the traffic, the visibility, the light conditions and / or wetness, as well as road markings, traffic jams, heavy oncoming traffic, which can cover landmark types, preceding vehicles and the like."(pg. 3).)
As for claim 3, since its scope is the same as that of claim 1, the same argument holds as for claim 1.
As for claim 11, Milenz teaches a control unit (vehicle control system 100) configured to determine an evaluation algorithm from a plurality of available evaluation algorithms ("The invention includes the technical teaching that, depending on environmental influences, at least one detection algorithm for processing the landmark data of certain landmark types is selected and used." (pg. 3)) for processing of sensor data of a vehicle sensor of a vehicle, ("The environmental influences are detected by means of environmental sensors of the vehicle and are sent to the vehicle control system transmitted." pg. 3. ) the control unit configured to: read in an environment signal which represents a current environment parameter: (i) acquired by a sensor unit using at least the vehicle sensor and/or (ii) received via a communications interface; and select the evaluation algorithm from the plurality of available evaluation algorithms for evaluating the sensor data of the vehicle using the current environment parameter. (The environmental influences are used to determine whether a particular landmark type is detectable or not (pg. 3). Based on what landmark types are detectable, different detection algorithms are selected and used: "The invention includes the technical teaching that, depending on environmental influences, at least one detection algorithm for processing the landmark data of certain landmark types is selected and used." (pg. 3)) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Milenz.
As for claim 10, Milenz does not mention wherein: (i) in the step of reading in, at least one of the evaluation algorithms is read in from a vehicle-external device, and/or a Cloud, and/or a further vehicle via the communications interface, and/or (ii) in the step of selecting, the selected evaluation algorithm is made available, via the communications interface, by the vehicle- external device, and/or the Cloud, and/or the further vehicle via the communications interface.  However, downloading algorithms from the cloud to a computer is known in the art and would have been obvious to one of ordinary skill in the art at the time of the application.  The motivation would have been to gain access to a larger library of possible algorithms (and potentially data) than can be stored on board the vehicle. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Milenz as applied to claim 1 above, and further in view of DE102018002514A1 (Aurand et al., hence Aurand).
As for claim 4, Milenz does not specifically teach wherein in the step of selecting, a second evaluation algorithm for the evaluation of the sensor data of the vehicle sensor is selected from the plurality of available evaluation algorithms: (i) using the environment signal and/or (ii) using an evaluation result that represents a result of an application of the selected evaluation algorithm to the sensor data.  However, Aurand teaches wherein in the step of selecting, a second evaluation algorithm for the evaluation of the sensor data of the vehicle sensor is selected from the plurality of available evaluation algorithms: (i) using the environment signal and/or (ii) using an evaluation result that represents a result of an application of the selected evaluation algorithm to the sensor data. (Aurand teaches a case where the system has two different algorithms, for lane detection in wet roads and lane detection in dry roads. (abstract, [0003]).The shift-over from using the wet road algorithm to a dry road algorithm is delayed, depending on what the (wet) algorithm is showing in image processing. [0007] and: “By using the method, the changeover to the dry algorithm takes place with a delay, depending on the criteria mentioned, in order to take into account prevailing environmental influences, in particular moisture on the roadway, in image processing with regard to the detection of the lane marking."[0008] Hence the time at which to shift over to the dry roadway algorithm depends on the result of the wet roadway algorithm, thus satisfying the claim.)
It would have been obvious to one of ordinary skill in the art at the effective date of the application to have included the lane visualization system of Aurand including both wet and dry pavement algorithms in the landmark perception system of Milenz. Milenz mentions lane markings as one of the landmarks detected by detectors and processed with associated detector algorithms (pg. 2) but does not include wet road lane markings (pg. 2). The motivation for including Aurand is to include a more detailed explanation and a system which has both wet and dry pavement lane detection algorithms. 
As for claim 5, Milenz, as modified by Aurand also teaches wherein in the step of selecting, the second evaluation algorithm is selected using other environment parameters of the environment signal than the current environment parameter of the environment signal used for the selection of the evaluation algorithm. (Aurand: "According to the invention, there is a delay in switching from the wet algorithm to the dry algorithm depending on the duration and intensity of rain, humidity, information from a navigation system, a determined position of the vehicle, wind and weather conditions and/or a date and time."[0007]  The selection of the dry algorithm in this case can depend on an environmental parameter (information from a navigation system, determined position of vehicle, wind, date and time) which is different from the current environment parameter (humidity, whether the wipers are turned on)).
As for claim 6, Milenz, as modified by Aurand also teaches applying the evaluation algorithm and the second evaluation algorithm, the evaluation algorithm and the second evaluation algorithm being at least partly carried out simultaneously and/or sequentially. (In Aurand, the dry road algorithm and the wet road algorithm are carried out sequentially, with the switchover occurring when the wipers are activated [0007])

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Milenz in light of US 2018/0373992 Al (Yin et al., hence Yin.) .
As for claim 12, Milenz teaches for determining an evaluation algorithm from a plurality of available evaluation algorithms for processing of sensor data of a vehicle sensor of a vehicle, [by]reading in an environment signal which represents a current environment parameter: (i) acquired by a sensor unit using at least the vehicle sensor and/or (ii) received via a communications interface; and selecting the evaluation algorithm from the plurality of available evaluation algorithms for evaluating the sensor data of the vehicle using the current environment parameter. ("The environmental influences are detected by means of environmental sensors of the vehicle and are sent to the vehicle control system transmitted." pg. 3. The environmental influences are used to determine whether a particular landmark type is detectable or not (pg. 3). Based on what landmark types are detectable, different detection algorithms are used: "The invention includes the technical teaching that, depending on environmental influences, at least one detection algorithm for processing the landmark data of certain landmark types is selected and used." (pg. 3)) 
Milenz mentions that the computing power of the vehicle control system is kept as small as possible, and that computer resources are used.  However, it is obvious to one of ordinary skill in the art at the time of the application that an algorithm requires the existence of computers, processors, and software in order to implement such, such as is shown in Yin (abstract).
  
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Milenz, as modified by Aurand as applied to claim 6 above, and further in view of "3d bounding box estimation for autonomous driving” posted by Liu Zechen (NPL-LiuZechen) and “Buffering Sensor Data” by J. McKeeth (NPL-McKeeth).
As for claim 7, Milenz, as modified by Aurand, does not specifically teach wherein in the step of applying, evaluation results of an application of the selected evaluation algorithm to the sensor data and second evaluation results of a second evaluation algorithm applied at least partly simultaneously with the selected evaluation algorithm are buffer-stored, and a switch from an output of the evaluation results to an output of the second evaluation results takes place in response to a switchover signal.  However, NPL-LiuZechen teaches wherein in the step of applying, evaluation results of an application of the selected evaluation algorithm to the sensor data and second evaluation results of a second evaluation algorithm applied at least partly simultaneously with the selected evaluation algorithm are[carried out], and a switch from an output of the evaluation results to an output of the second evaluation results takes place in response to a switchover signal. (NPL-LiuZechen shows an example of this in his machine vision video. Visual sensors gather data from in front of the vehicle, which is then analyzed. The video shows the generation of bounding boxes in vehicle vision when different types of bounding boxes are used depending on what the machine vision is trying to detect (e.g. dark green boxes for vehicles, light blue and yellow for non-vehicles (0:01-0:05 sec)) These correspond to different algorithms since different models are being used.  As the initial vehicle moves along, the bounding boxes appear and disappear as the object around which the bounding box is created comes into field of view/relevant distance and passes outside the field of view/relevant distance. Multiple bounding boxes can be seen at the same time, which indicates overlap in the use of algorithms.  Switchovers in the output occur as new vehicles come into the relevant field of view/distance and others disappear (thus indicating some form of a switchover signal).
NPL-LiuZechen does not specifically mention buffering of the data, but this would be obvious to one of ordinary skill in the art when handling large amounts of data. (See NPL-McKeeth). 
It would also have been obvious to one of ordinary skill in the art to combine together the system of NPL-LiuZechen together with the system of Milenz, as modified by Aurand.  The motivation would have been to add the capabilities of machine vision to the guidance system in order to help avoid collisions. 
As for claim 8, NPL-LiuZechen also teaches wherein in the step of applying, an evaluation algorithm is applied, which was selected using the same environment parameters of the environment signal as the second evaluation algorithm. (Although different algorithms are probably used for different classes of objects (otherwise the bounding box would be the same color), there is a collection of environmental parameters that would be the same; namely whatever environmental parameters are involved in machine vision detecting objects the algorithms will put bounding boxes around.) 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Milenz, as modified by Aurand and NPL-LiuZechen as applied to claim 9 above, further in view of ”Parallel and Distributed Genetic Algorithms” (NPL-TDS) and “Camera Calibration with Genetic Algorithms” by Y.Zhang et al. (NPL-Zhang), and by “Review on Camera Calibration” (Wang et al., NPL-Wang)
As for claim 9, Milenz, as modified, does not specifically teach wherein in the step of applying, the selected evaluation algorithm and the second evaluation algorithm are fed the same sensor data. However, this requirement would be satisfied if the selected evaluation algorithm and the second evaluation algorithm were being used as parts of a parallel genetic algorithm setup to optimize the effective algorithm over time.  (As shown in NPL-TDS Image 1, different algorithms are used on the same data, then the best of the algorithms is picked.)  Genetic algorithms in turn are known to be used for performing camera calibration, (see NPL-Zhang), which in turn is a necessary element for computer vision (see Introduction to NPL-Wang). A vehicle 
It would have been obvious to one of ordinary skill in the art at the time of the application to have applied the genetic algorithm of NPL-Zhang in a system for vehicle vision, such as shown in NPL-LiuZechen, in calibration of its cameras. Such a system would automatically manifest wherein in the step of applying, the selected evaluation algorithm and the second evaluation algorithm are fed the same sensor data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661